Citation Nr: 0821477	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-16 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for right elbow 
avulsion fracture, currently evaluated as 0 percent 
disabling. 

4.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling. 

5.  Entitlement to service connection for boils, bilateral 
upper inside thighs.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for left knee 
disability.

8.  Entitlement to service connection for right knee 
disability.


9.  Entitlement to service connection for right arm 
disability.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.
  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1976 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
January 2005.  A statement of the case was issued in April 
2005, and a substantive appeal was received in May 2005.  The 
veteran appeared at a Board video conference hearing at the 
RO in March 2008.  A transcript is of record.    

The Board notes that the record was held open for 60 days to 
allow the veteran to submit additional evidence.  To date, no 
additional evidence has been received.  

The Board additionally notes that in a February 1981 rating 
decision, the RO granted service connection for hemorrhoids 
and assigned a 0 percent disability rating, effective July 
1979.  The veteran claim for an increased rating was received 
in April 2004, and by rating decision in December 2004, the 
RO denied the claim.  The veteran appealed, and by rating 
decision in September 2006 the RO granted a rating of 10 
percent, effective July 2006.  Although an increased rating 
has been granted, the issue remains in appellate status, as 
the maximum schedular rating has not been assigned.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to an increased rating for right 
elbow avulsion fracture, currently evaluated as 0 percent 
disabling; entitlement to an increased rating for 
hemorrhoids, currently evaluated as 10 percent disabling; 
entitlement to service connection for boils, bilateral upper 
inside thighs; entitlement to service connection for 
headaches; entitlement to service connection for left knee 
disability; entitlement to service connection for right knee 
disability; entitlement to service connection for right arm 
disability; and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for low back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Bilateral hearing loss disability for VA compensation 
purposes has not been shown.

2.  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter, nor is tinnitus 
otherwise related to such service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.   
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

The RO provided the appellant with additional notice in March 
2006, subsequent to the December 2004 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

While the March 2006 notice was not provided prior to the 
December 2004 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims were subsequently readjudicated in February 2006, 
September 2006, and April 2007 supplemental statements of the 
case, following the provision of notice.  The veteran and his 
representative have not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

Duty to Assist

VA has obtained service and VA treatment records, assisted 
the veteran in obtaining evidence, afforded the veteran a VA 
audiological examination in October 2004, and afforded the 
veteran the opportunity to give testimony at a Board 
videoconference hearing at the RO in March 2008.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  All known and available records relevant to 
the issues of entitlement to service connection for bilateral 
hearing loss and tinnitus have been obtained and associated 
with the veteran's claims file; and the veteran and his 
representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issues before the Board involve claims of entitlement to 
service connection for bilateral hearing loss and tinnitus. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Hearing Loss

In testimony provided at the March 2008 Board videoconference 
hearing at the RO, the veteran admitted that he was never 
treated for hearing loss while on active duty.  Nevertheless, 
the veteran asserts that his hearing loss is related to his 
military occupational specialty (MOS) as a gunner working 
with the M109 Howitzer.  The veteran's DD 214 does reflect 
that his MOS was a Cannon Crewmember.   

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3).   

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis bilateral hearing loss.  As 
noted above, the veteran provided testimony at a March 2008 
Board videoconference hearing at the RO revealing that he 
never was treated for hearing loss while on active duty.  The 
Board notes that he further testified that he did complain 
about damage to his ears to medics while in service.  Here, a 
January 1978 service treatment record shows that the 
veteran's left ear had some fluid and was inflamed; at the 
time, he reported increased pain within the last month.  A 
February 1978 service treatment record shows that the veteran 
was treated for early left ear otitis externa.  Overall, 
however, no bilateral hearing loss was noted.  On separation 
examination in April 1979, the veteran's ears were clinically 
evaluated as normal.  In his contemporaneous medical history, 
the veteran checked the appropriate box denying that he had 
hearing loss.

Post service medical records are also silent for any 
complaints of, treatments for, and diagnosis of bilateral 
hearing loss up until when the veteran was first seen for a 
VA examination in October 2004, over 25 years after service.  
This lengthy period without treatment after service suggests 
that there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Consequently, the one year presumption of incurrence in 
service is not for application.
 
Also, when the veteran was afforded a VA audiological 
examination in October 2004, on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
30
LEFT
15
15
20
25
30

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.

The diagnosis was minimal high frequency sensorineural 
hearing loss with normal audiometric thresholds at the 
present time for rating purposes.  The VA examiner noted that 
since his review of the veteran's service treatment records 
were negative for hearing loss and since the veteran was 
noted to have completely normal audiometric thresholds at 
separation from service, it would appear that the veteran's 
current minimal hearing loss occurred subsequent to 
separating from service.  It was the VA examiner's opinion 
that it was less likely than not that the veteran's current 
minimal high frequency hearing loss was related to military 
noise exposure/acoustic trauma. 

The Board additionally notes that the veteran did not exhibit 
impaired hearing loss for VA compensation purposes.  There 
was no auditory threshold in any of the frequencies (500, 
1000, 2000, 3000, or 4000 Hertz) 40 decibels or greater.  
Additionally, auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not 26 
decibels or greater.  Further, speech recognition scores 
using the Maryland CNC Test were not less than 94 percent.  

The Board acknowledges the veteran's assertions that he has 
hearing loss that was caused by in-service noise exposure.  
However, although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

Based on the competent medical evidence of record, the Board 
must conclude that the veteran does not have bilateral 
hearing loss for VA purposes.  The Court has indicated that 
in the absence of proof of a present disability, there can be 
no valid claim for service connection; an appellant's belief 
that he is entitled to some sort of benefit simply because he 
had a disease or injury while on active service is mistaken, 
as Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
bilateral hearing loss.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).  

Tinnitus

The veteran asserts that his MOS as a Canon Crewmember had 
him working with howitzers that also caused tinnitus.  

The Board notes that service treatment records are silent for 
any complaints of, treatments for, and diagnosis of tinnitus.  
On separation examination in April 1979, the veteran's ears 
were clinically evaluated as normal, and no tinnitus was 
indicated.  In his contemporaneous medical history, although 
he checked the appropriate box to indicate that he had ear 
trouble, he did not indicate that he had tinnitus.

Post service medical records show that the veteran was first 
seen for tinnitus at an October 2004 VA examination, which is 
approximately 25 years after service.  This lengthy period 
without treatment after service suggests that there has not 
been a continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

When the veteran was afforded a VA audiological examination 
in October 2004, the diagnosis was bilateral recurrent 
tinnitus.  The VA examiner noted that since his review of the 
veteran's service treatment records was negative for 
tinnitus, it would appear that the veteran's current tinnitus 
occurred subsequent to separating from service.  It was the 
VA examiner's opinion that it was less likely than not that 
the veteran's current tinnitus was related to military noise 
exposure/acoustic trauma.  The Board notes that there are no 
medical opinions to the contrary.

The Board acknowledges the veteran's assertions that the 
currently diagnosed tinnitus was caused by in-service noise 
exposure.  Again, although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.

ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  Entitlement to service connection for 
tinnitus is not warranted.  The appeal is denied to this 
extent.    


REMAND

Regarding the issues of entitlement to an increased rating 
for right elbow avulsion fracture and entitlement to service 
connection for right arm disability, the Board notes that 
there appears to be outstanding VA medical records.  The 
veteran testified at the Board videoconference hearing at the 
RO in March 2008 he had seen a Dr. G.B. at the Tyler VA 
Primary Care Clinic in Tyler, Texas a year and half prior to 
the hearing, which would date the medical visit to some time 
around 2006.  VA medical records from 2006 are associated 
with the claims file; however, these records are from VA 
examinations conducted at the VA medical facility in Dallas, 
Texas.  Accordingly, the RO should obtain the VA records in 
order to fulfill the VA's duty to assist the veteran.  This 
is particularly so in view of the fact that it is a record in 
the custody of the federal government and is thus 
constructively part of the record on appeal.  38 U.S.C.A. 
§ 5103A(b).  

Regarding the issue of entitlement to an increased rating for 
hemorrhoids, the Board believes it appropriate to schedule 
the veteran for an updated VA examination to determine the 
current severity of his hemorrhoids.  At the Board 
videoconference hearing at the RO in March 2008, the veteran 
testified that over the last few years, his hemorrhoids have 
been very frequent.  In other words, his hemorrhoids have 
worsened.   

Regarding the issues of entitlement to an increased rating 
for hemorrhoids and entitlement to service connection for 
boils, he stated that he was being treated for hemorrhoids 
and boils also at Tyler VA Primary Care Clinic.  The Board 
notes that no such records have been associated with the 
veteran's claims file.  An attempt should be made to locate 
these records before the Board can proceed with appellate 
review.      

Regarding the issue of entitlement to service connection for 
headaches, service treatment records show that the veteran 
was treated for tension headaches in July 1976.  Also, in an 
undated questionnaire, the veteran reported symptoms of 
frequent headaches that had bothered him since entry into 
military service.  Moreover, in an April 1979 report of 
medical history, the veteran checked the appropriate box to 
indicate that he had frequent or severe headaches and 
specified that he had tension headaches.  While the veteran 
was afforded a VA examination in October 2004, the VA 
examiner did not provide a medical opinion as to the etiology 
of the veteran's current diagnosis of tension headaches.  The 
Board believes that another VA examination should be 
conducted so that an appropriate medical etiology opinion can 
be obtained.

Regarding the issues of entitlement to service connection for 
left and right knee disabilities, service treatment records 
show the veteran was seen on two occasions in July 1977 for 
left knee pain after falling off a truck.  Moreover, in a 
July 1976 report of medical history, the veteran checked the 
appropriate box to indicate that he had "trick" or locked 
knee.  While the veteran was afforded a VA examination in 
October 2004, the VA examiner did not provide a medical 
opinion as to the etiology of the veteran's knee 
disabilities.  The Board believes that another VA examination 
should be conducted so that an appropriate medical etiology 
opinion can be also obtained for the left and right knee 
disabilities.
    
Regarding the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for low back disability, he testified at the Board 
videoconference hearing at the RO in March 2008 that he was 
scheduled for a VA examination for his back a couple of days 
following the hearing in Dallas, Texas.  To date, no such 
records have been associated with the veteran's claims file.

Additionally, the veteran is attempting to reopen a claim of 
service connection for low back disability which is the 
subject of a prior final decision.  See generally 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.159, 3.156 (2005).  
VCAA notice requires that VA inform claimants seeking to 
reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim.  VA must consider the bases for the prior 
denial and notify the claimant of the type of evidence that 
would be necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  Here, while the May 2004 letter 
informed the veteran of the definitions of "new" and 
"material evidence," the Board is unable to conclude that 
the letter complies with the judicial holding in Kent.  The 
veteran was not informed as to the types of evidence needed 
to reopen his claim of service connection for low back 
disability in relation to the basis for the prior denial of 
the claim.  

Lastly, the Board also notes that during the pendency of this 
appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
Board is remanding this case for other matters, it is 
reasonable for the RO to give additional VCAA notice 
regarding the issues of entitlement to increased ratings for 
right elbow avulsion fracture and hemorrhoids to comply with 
Vazquez.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claims for right elbow avulsion 
fracture and hemorrhoids that includes: 
(1) notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disabilities and the effect that 
worsening has on the claimant's 
employment and daily life; (2) at least 
general notice of any specific 
measurement or testing requirements 
needed for increased ratings if the 
Diagnostic Codes contain rating criteria 
that would not be satisfied by 
demonstrating only a general worsening or 
increase in severity of the disabilities 
and the effect of that worsening has on 
the claimant's employment and daily life; 
(3) notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The RO should also send the appellant 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with an explanation as to the 
types of evidence needed to reopen his 
claim of service connection for low back 
disability in relation to the basis for 
the prior denial of the claim in keeping 
with the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
notice should also notify the claimant of 
the evidence and information that is 
necessary to establish entitlement to the 
underlying service connection claim.

3.  The RO should take appropriate action 
to request copies of all VA clinical 
records from the Tyler VA Primary Care 
Clinic in Tyler, Texas showing treatment 
for right elbow avulsion fracture, right 
arm disability, hemorrhoids, and boils; 
and a copy of the March 2008 VA 
examination for the veteran's low back 
from the VA Medical Center in Dallas, 
Texas.

4.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of his 
hemorrhoids.  The claims file should be 
made available to the examiner for 
review.  The examiner should expressly 
report whether there is evidence of 
persistent bleeding with secondary anemia 
or fissures.        

5.  The veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of headaches.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  

The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current headache, 
was manifested during service, or is 
otherwise related to service.   

6.  The veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of his left knee and right knee 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  

The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current left knee 
and/or right knee disability was 
manifested during service, or is 
otherwise  related to service.   

7.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and determine if 
increased ratings are warranted for right 
elbow avulsion fracture and hemorrhoids; 
if service connection is warranted for 
boils, headaches, and left and right knee 
disabilities; and whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for low back disability.  If 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


